DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 3 and 11-13 are objected to because of the following informalities:  
Claim 3, line 2; claim 13, line 1: “the autonomous vehicles” should read -- the autonomous vehicle --. There appears to be a typo in the plural form: "the autonomous vehicles", unless the intent is to introduce plural vehicles, in which case the language should read -- of autonomous vehicles --.
Claim 11, line 7: “wherein the first axis is orthogonal to the first axis” should read -- wherein the second axis is orthogonal to the first axis --.  There appears to be a typo in the use of the term “the first axis” consecutively.  Refer to claim 1, line 5 and claim 20, line 6, for similar format
Claim 12, line 2: “the position of the autonomous vehicle” should read -- a position of the autonomous vehicle --.  While claim 11 recites “positioning of the autonomous vehicle”, “a position” as a noun has not been recited.  Refer to claim 2, line 2, for similar format. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8, 11-12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2020/0130188; hereinafter Lawrence) in view of Kelley et al. (US 2005/0076495; hereinafter Kelley).
Regarding claim 1, Lawrence discloses:
A method comprising: (para. [0004]: A method and system for aligning and/or calibrating a vehicle equipped sensor for ADAS by aligning the vehicle and thereby the vehicle equipped sensor with one or more robotically positioned calibration targets is disclosed.)
positioning an autonomous vehicle along a first axis on a platform in a predetermined environment using guide rails; (Fig. 1 and Fig. 4, elements 56 and 58; para. [0036]; and para. [0039]: Wheel supports 56 and 58 provide a track surface for aligning the vehicle on a platform in the forward/backward longitudinal axis (i.e. a first axis) for the purposes of performing an ADAS calibration (para. [0004]).  Wheel support 56 provides longitudinal retention of the vehicle.  These wheel supports are effectively guide rails, under BRI, since they are acting as guiding vehicle tracks with elevated edges.  Further, the supports include longitudinal side bumper features 80a and 102a, which are effectively acting as parallel rail features to guide the vehicle position as it moves into place longitudinally.  Fig. 1, element 30 and 36; para. [0033]; and para. [0045]: The environment of the calibration is predetermined, since it includes a large, stationary vehicle platform/calibration system 30 and a mounted calibration target 36, movable by set programming.  Para. [0004]: The sensors being calibrated are Advanced Driver Assistance System (ADAS) sensors, which is supporting a form of autonomous vehicle control.  Thus, the vehicle is at least partially autonomous.  However, whether the vehicle is autonomous or non-autonomous has no purpose in the functioning of the invention. Non-autonomous vehicle also have sensors that require calibrations, such as those that support crash warnings.)
positioning the autonomous vehicle along a second axis on the platform using one or more elevated platform features, wherein the second axis is orthogonal to the first axis; (Fig. 4, elements 80a and 102a; and para. [0039]: Elevated side bumpers 80a and 102a on the vehicle track devices (i.e. guide rails) push against the side walls of vehicle tires to align the vehicle laterally as it is also being guided into position longitudinally.  This is a second axis positioning using elevated platform features.)
… the autonomous vehicle … (para. [0004]: see above)

…
inserting one or more lifting alignment pins of a lifting mechanism into one or more sockets located on an underbody of the autonomous vehicle; and
positioning the autonomous vehicle along a third axis using the lifting mechanism, the third axis orthogonal to the first axis and the second axis.  
Kelley, solving the same problem of aligning a vehicle elevation via underbody engagement, teaches:
…
inserting one or more lifting alignment pins of a lifting mechanism into one or more sockets located on an underbody of the … vehicle; and (para. [0006]-[0007]; and para. [0023]: Locating pins engage pounce positions having corresponding holes, which are located on the bottom of a vehicle body (i.e. an underbody), which allows for precise movement of the vehicle underbody in all of X, Y, and Z directions, particularly to support movement to a precise elevation.)
positioning the … vehicle along a third axis using the lifting mechanism, the third axis orthogonal to the first axis and the second axis.  (para. [0006]-[0007]; para. [0015]; para. [0019]; para. [0021]; and para. [0023]: Precision vertical lifting movement a long a Z-axis (i.e. a third axis) is performed.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the positioning an autonomous vehicle along a first axis on a platform, and the positioning the autonomous vehicle along a second axis on the platform of Lawrence with the inserting one or more lifting alignment pins of a lifting mechanism into one or more sockets located on an underbody of the autonomous vehicle, and the positioning the autonomous vehicle along a third axis using the lifting mechanism of Kelley for the benefit of improving calibration accuracy, where raising a vehicle may be required in the calibration process, through providing a precise means to raise a vehicle.  (Lawrence: Fig. 16; and para. [0066]: Lawrence presents a need in the vehicle calibration lift field in that sometimes a vertical alignment is desired in the calibration process for additional calibration.  Lawrence: para. [0014]: Accuracy of positioning of calibration target to result in a better calibration indicates that accurate positioning in general (e.g. of the vehicle and the target) are important for optimizing the calibration process.  Kelley: para. [0001]; [0004]; para. [0006]-[0007]; para. [0014]; and para. [0023]: A precise means for moving a vehicle vertically to an elevated position is provided through pin engagement in underbody sockets, offering an accurate solution for the need to raise a vehicle for calibration, as presented by Lawrence.)
Regarding claim 2, Lawrence in view of Kelley discloses or teaches:
The method of claim 1, further comprising:
calibrating one or more sensors of the autonomous vehicle based on a position of the autonomous vehicle in the predetermined environment.  (Lawrence: para. [0004]: The vehicle is positioned for the purposes of calibrating ADAS sensors.  Lawrence: Fig. 1, element 30 and 36; para. [0033]; and para. [0045]: The environment of the calibration is predetermined, since it includes a large, stationary vehicle platform/calibration system 30 and a mounted calibration target 36, movable by set programming.)
Regarding claim 4, Lawrence in view of Kelley discloses or teaches:
The method of claim 1, wherein the insertion of the one or more lifting alignment pins of the lifting mechanism into the one or more sockets located on the underbody of the autonomous vehicle finalizes a precise position of the autonomous vehicle.  (Kelley: para. [0006]-[0007]; para. [0015]; para. [0019]; para. [0021]; and para. [0023]:  The insertion of the one or more lifting alignment pins of the lifting mechanism into the one or more sockets located on the underbody of the autonomous vehicle is being utilized to precisely move the vehicle underbody.  Further, in para. [0023], “the locating pin and clamp devices 75 are precisely positioned at pounce positions under corresponding holes within the bottom of the body 160”.  Thus, the engaging of the pins is both a precise form of final positioning before the vehicle underbody is moved and a means for a precise movement that follows.)
The same motivation as described in claim 1 above for combining Lawrence with Kelley, to provide precise positioning of a vehicle, applies to claim 4.
Regarding claim 8, Lawrence in view of Kelley discloses or teaches:
The method of claim 1, wherein the lifting mechanism comprises a servo motor system, (Kelley: para. [0007]: Servo controlled motors are used in the system.) the servo motor system providing lifting data (Kelley: para. [0023]-[0024]: Since servo-controlled electric motors provide the movement force for each axis, including vertical lift, the servo needs to provide the lifting data to each motor in order for them to provide the proper movement force.) of the autonomous vehicle (Lawrence: para. [0004]: Discloses an autonomous vehicle.) when the one or more lifting alignment pins are inserted into the one or more sockets. (Kelley: para. [0023]-[0024]: Prior to moving the vehicle body, which is performed by servo-controlled electric motors, the lifting alignment pins are engaged.)
The same motivation as described in claim 1 above for combining Lawrence with Kelley, to provide precise positioning of a vehicle, applies to claim 8, with the additional rational that the components of the system of Kelley are required in order to achieve the abovementioned benefits from applying Kelley.
Regarding claim 11, the claim recites analogous limitations to claim 1 above, with exception to the structural limitations recited below, and is therefore rejected on the same premise:
Lawrence in view of Kelley discloses or teaches:
A system comprising: (Lawrence: para. [0002]; and para. [0004]: Both a method and a system are disclosed.)
a predetermined environment having a platform; (Lawrence: Fig. 1, element 30 and 36; para. [0033]; and para. [0045]: The environment of the calibration is predetermined, since it includes a large, stationary vehicle platform/calibration system 30 and a mounted calibration target 36, movable by set programming.)
the platform comprising one or more guide rails … (Lawrence: Fig. 1 and Fig. 4, elements 56 and 58; para. [0036]; and para. [0039]: See claim 1 explanation.)
one or more elevated platform features disposed on a surface of the platform … (Lawrence: Fig. 4, elements 80a and 102a; and para. [0039]: See claim 1 explanation.)
a lifting mechanism coupled to the platform, … (Kelley: para. [0006]-[0007]; and para. [0023]: See claim 1 explanation.)
one or more lifting alignment pins coupled to the lifting mechanism, … (Kelley: para. [0006]-[0007]; and para. [0023]: See claim 1 explanation.)
The same motivation as described in claim 1 above for combining Lawrence with Kelley, to provide precise positioning of a vehicle, applies to claim 11.
Regarding claim 12, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding claim 14, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claim 1 above, with exception to the computing hardware limitations recited below, and is therefore rejected on the same premise:
Lawrence in view of Kelley discloses or teaches:
A non-transitory computer-readable medium comprising instructions thereon, the instructions effective to cause one or more processors to: (Lawrence: para. [0057]-[0058]: A remote computing device/computer system with a database provides the information required to perform a sensor calibration process.  The term “computer system” indicates that a processor and non-transitory memory work together to process information.  The database would need to transmit data from a memory, and instructions to utilize the data must also be stored in memory in order to guide the calibration process.)
…
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, in view of Kelley, as applied to base claims 1 and 11 above, and further in view of Abari et al. (US 2019/0204427; hereinafter Abari).
Regarding claim 3, Lawrence in view of Kelley discloses or teaches:
The method of claim 1, further comprising: 
calibrating one or more sensors of the autonomous vehicles (Lawrence: para. [0004]) with steps comprising:
sending data to the autonomous vehicle, … (Lawrence: para. [0056]-[0058]: Two-way communications, involving data exchange relevant to the sensor calibration process, occurs between  platform computing system 180 and autonomous vehicle ECU 178.)
…
sending instructions to the autonomous vehicle, … (Lawrence: para. [0056]-[0058]: Two-way communications, involving data exchange relevant to the sensor calibration process, occurs between  platform computing system 180 and autonomous vehicle ECU 178.  One form of communication disclosed is the sending of instructions for activation of a sensor calibration routine.)
Lawrence in view of Kelley does not explicitly disclose or teach:
…
sending data to the autonomous vehicle, the data indicating that an object is present at a location in the predetermined environment; 
receiving a response from the autonomous vehicle, the response indicating if the one or more sensors of the autonomous vehicle have detected the object at the location in the predetermined environment; and
sending instructions to the autonomous vehicle, the instructions based on if the response indicates that the one or more sensors of the autonomous vehicle have detected the object at the location in the predetermined environment.  
Abari, in the same field of endeavor, teaches:
…
sending data to the autonomous vehicle, the data indicating that an object is present at a location in the predetermined environment; (para. [0049]-para. [0051]: A service vehicle 602, as directed by a remote management system, provides accurate calibration target locations, as a mobile predetermined environment, to an AV 140 for the purposes of calibrating the AV 140 sensors.)
receiving a response from the autonomous vehicle, the response indicating if the one or more sensors of the autonomous vehicle have detected the object at the location in the predetermined environment; and (para. [0049]-para. [0051]: When AV 140 confirms that sensor calibration targets are in an appropriate location, it executes a sensor calibration process.  The status of completion of this process is then sent to the remote management system.  Since the calibration process would not have been completed without the targets to perform the calibration, the status of completion also gives an indication that sensor calibration targets were detected by the AV 140.)
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, the calibrating one or more sensors of the autonomous vehicles, the sending data to the autonomous vehicle, and the sending instructions to the autonomous vehicle of Lawrence in view of Kelley with the sending data to the autonomous vehicle, the data indicating that an object is present at a location in the predetermined environment, and the receiving a response from the autonomous vehicle, the response indicating if the one or more sensors of the autonomous vehicle have detected the object at the location in the predetermined environment of Abari for the benefit of ensuring successful and safe autonomous vehicle navigation through the proper calibration of the autonomous vehicle (AV) sensors.  Abari provides a means for performing the necessary periodic calibrations for an AV and the necessary calibration external environment location accuracy for proper sensor calibration, where a supporting method taught by Abari to accomplish these goals is communication between the calibration target source and the calibrated autonomous vehicle. (Abari: para. [0002]; para. [0015]; and para. [0050]-[0051])
Lawrence, in view of Kelley, further in view of Abari, does not explicitly disclose or teach:
…
sending instructions to the autonomous vehicle, the instructions based on if the response indicates that the one or more sensors of the autonomous vehicle have detected the object at the location in the predetermined environment.  
However, it would have been obvious to one of ordinary skill in the art that the teaching/disclosure of Lawrence, in view of Kelley, further in view of Abari leads to the conclusion that an instruction is given by the remote management system, following the signal sent to the remote management by an autonomous vehicle that calibration has been completed (Abari: para. [0051], lines 27-30).  As explained above, the indication of completion of calibration by the autonomous vehicle (AV) is also an indication that the target object was successfully detected and then processed for calibration, since the calibration could not be completed otherwise.  It is reasonable to conclude that the remote management system then provides instructions to the AV for how to proceed post-calibration, since the completion status would become irrelevant otherwise.   Further, the remote/fleet management system was managing a fleet of AV’s (Abari: para. [0049]), including the calibrated AV 140, prior to service instructions being issued to AV 140.  Thus, the logical and obvious conclusion is that the remote management system would continue to provide management instructions after the completion of the service.
Regarding claim 13, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, in view of Kelley, as applied to base claims 1 and 11 above, and further in view of Taylor et al. (US 2004/0149520; hereinafter Taylor).
Regarding claim 10, Lawrence in view of Kelley discloses or teaches:
The method of claim 1, … the lifting mechanism (Kelley: para. [0006]-[0007]; and para. [0023]: See claim 1 explanation.) … the autonomous vehicle (Lawrence: para. [0004]: Discloses an autonomous vehicle.)
Lawrence in view of Kelley does not disclose or teach:
… wherein the lifting mechanism further comprises a single lifting control point, wherein the single lifting control point controls at least two lifting jacks that are configured to lift a front and rear portion of the autonomous vehicle simultaneously. 
Taylor, in the same field of endeavor of vehicle lifts/hoists, teaches:
… wherein the lifting mechanism further comprises a single lifting control point, wherein the single lifting control point controls at least two lifting jacks that are configured to lift a front and rear portion of the … vehicle simultaneously.  (This jack system configuration is not critical to the functionality of the invention.  It could be substituted with many other feasible jack systems for providing vertical lift for a vehicle, producing the same results.  Further, as evidenced by Taylor in Fig. 1, elements 10, 12, and 14, a jack system for a vehicle (Taylor: para. [0048]), with front and rear jacks (12 and 14), controlled by single control point (10), was already known in the art at the time of the invention.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the method of claim 1, the lifting mechanism, and the autonomous vehicle of Lawrence in view of Kelley with the wherein the lifting mechanism further comprises a single lifting control point, wherein the single lifting control point controls at least two lifting jacks that are configured to lift a front and rear portion of the … vehicle simultaneously of Taylor for the benefit of providing a jack system capable of lifting a vehicle (Taylor: para. [0048) in order to support the claimed functions of vehicle lifting and vertical alignment, where the jack device configuration of Taylor is one of many known and feasible possibilities that one of ordinary skill in the art would desire to select from in order to accomplish this. 
Regarding claim 19, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Allowable Subject Matter

Claims 5-7, 9, 15-16, and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Lawrence and Kelley do not disclose or teach the limitations:
“… wherein the one or more lifting alignment pins of the lifting mechanism are located under a top surface of the platform when the lifting mechanism is in a receiving state, the top surface configured to retract over the lifting mechanism when the lifting mechanism is in the receiving state.” as recited in claim 5 and analogous claim 15 of the application.  Lawrence in view of Kelley, as the closest related art combination, cannot be obviously further combined with other references that would include this particular configuration for alignment pins being used on a calibration hoist.  No additional prior art could be found to apply to these limitations that would reasonably link to the cited limitations of the base claims.
Lawrence and Kelley do not disclose or teach the limitations:
“… wherein the one or more lifting alignment pins of the lifting mechanism protrude through an opening defined by retractable plates of the platform when the lifting mechanism is in an engaging state.” as recited in claim 6 and analogous claim 16 of the application.  Lawrence in view of Kelley, as the closest related art combination, cannot be obviously further combined with other references that would include this particular configuration for alignment pins being used on a calibration hoist.  No additional prior art could be found to apply to these limitations that would reasonably link to the cited limitations of the base claims.
Lawrence and Kelley do not disclose or teach the limitations:
“… determining that the one or more lifting alignment pins are unable to fit into the one or more sockets;
in response to determining that the one or more lifting alignment pins are unable to fit into the one or more sockets, determining that the autonomous vehicle needs repairs; and
in response to determining that the autonomous vehicle needs repairs, sending instructions to the autonomous vehicle, the instructions effective to navigate the autonomous vehicle to a repair facility.” as recited in claim 7 of the application.  Lawrence in view of Kelley, as the closest related art combination, cannot be obviously further combined with other references that would include this set of functions surrounding a determination being made for alignment pins being used on a calibration hoist.  No additional prior art could be found to apply to these limitations that would reasonably link to the cited limitations of the base claims.
Lawrence and Kelley do not disclose or teach the limitations:
“… wherein the lifting mechanism further comprises one or more cross-car support beams, and wherein the one or more lifting alignment pins are located on the one or more cross-car support beams.” as recited in claim 9 and analogous claim 18 of the application.  Lawrence in view of Kelley, as the closest related art combination, cannot be obviously further combined with other references that would include this particular configuration for alignment pins and associated beams being used on a calibration hoist.  No additional prior art could be found to apply to these limitations that would reasonably link to the cited limitations of the base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Lawrence et al. (US 2019/0331482) teaches vehicular alignment for sensor calibration.
Kim et al. (US 2015/0134191) teaches alignment of a vehicle on a hoist using guide rails and elevated wheel alignment pushers.
Zecher et al. (US 2018/0134529) teaches vehicle positioning on lift using LIDAR guidance.
Prokhorov et al. (US 2016/0161602) teaches communication between a calibration target and a vehicle performing a sensor calibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661